In a proceeding pursuant to CPLR article 78, inter alia, to compel the respondents to cease certain alleged improper practices at the Green Haven Correctional Facility, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Ritter, J.), entered September 25, 1987, which dismissed the proceeding without prejudice to the service of an amended petition setting forth the specific grievances of the petitioner which have been finally determined by the appropriate administrative officials.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Lawrence, J. P., Hooper, Sullivan and Rosenblatt, JJ., concur.